101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fax (212) 692-0940
www.foxrothschild.com


JOHN A. WAIT
Direct No: 212.878.7907
Email: JWait@FoxRothschild.com


April 12, 2019

BY ECF

The Honorable Carol Bagley Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:       Edward Painter v. Turing, et al. - Civil Action No. 2:17-07558 (CBA)

Dear Judge Amon:

        This firm represents defendants, Vyera Pharmaceuticals, LLC, fka Turing
Pharmaceuticals, LLC (“Vyera”) and Martin Shkreli (“Shkreli”) (collectively, “Defendants”), in
the proceedings referenced above. Pursuant to the Court’s March 29, 2019 directive, Defendants
respectfully submit this letter in response to the supplemental letter brief filed by plaintiff, Edward
Painter (“Mr. Painter”), on April 5, 2019 [D.E. 41] and reaffirm their request that the Court dismiss
Mr. Painter’s RICO claim along with all of the other causes of action he alleges in his Amended
Complaint.1

        Mr. Painter’s novel and expansive reading of the conviction exception set forth in 18
U.S.C. § 1964(c) of the Racketeer Influenced and Corrupt Organizations (“RICO”) Act fails for
three separate reasons:


1
 Contrary to Mr. Painter’s contention, Defendants have consistently sought dismissal of the RICO claim against both
Vyera and Shkreli. See Defendants’ Letter Response to Mr. Painter’s Amended Complaint dated March 6, 2019 [D.E.
39] at 1 (“Defendants reaffirm their request that the Court dismiss the AC because the broad and express release in
Mr. Painter’s Separation Agreement bars all of his purported claims.”) (emphasis added); 3 (“Painter’s purported
RICO claim fails because it is based on alleged securities fraud”) (emphasis added); 4 (“Painter’s RICO claim fails
because he does not sufficiently allege facts to support the existence of an enterprise”) (emphasis added).




Active\93237600.v1-4/12/19
April 12, 2019
Page 2

       First, a careful review of the legislative history of the Private Securities Litigation Reform
Act of 1995 (“PSLRA”), which amended 18 U.S.C. 1964(c), makes clear that the United States
Congress intended to “correct the misapplication of RICO” and therefore limit, not expand, the
number of plaintiffs asserting RICO claims in the securities fraud context. See Krear v. Malek,
961 F.Supp. 1065, 1074 (E.D. Mi. 1997) (citing P.L. 104–67, Private Securities Litigation Reform
Act of 1994, Senate Report No. 104–98 (June 19, 1995)). Indeed, as Representative Cox of
California, who introduced the PSLRA, remarked,

        It is certainly important that criminals be prosecuted and that is exactly what will
        happen before and after this amendment. But what we do not want to see is for our
        carefully crafted Federal securities laws to be shunted aside and instead for people
        to be able to use a statute never intended to apply in these civil cases in this way
        so that they can get treble damages, something not provided for in our securities
        laws.

Krear, 961 F.Supp. at 1076 (citing 141 Cong. Rec. H2778 (Statement of Rep. Cox)
(emphasis added)).

       The Second Circuit affirmed this very principle, recognizing that “the purpose of the bar
was to prevent litigants from using artful pleading to boot-strap securities fraud cases into RICO
cases, with their threat of treble damages.” MLSMK Inv. Co. v. JP Morgan Chase & Co., 651
F.3d 268, 274 (2d Cir. 2011).

        Mr. Painter’s suggested interpretation of the PSLRA and conviction exception would
achieve the opposite result of what was intended by the legislature; it would permit more plaintiffs
to style their securities fraud claims as RICO claims by simply alleging that a defendant, who has
previously been convicted of securities fraud, has engaged in a “pattern and practice” of such
fraud. Under that interpretation, a defendant could be held liable for treble damages even though
the defendant’s conviction involved entirely different plaintiffs and entirely different investments.
Such a reading of the statute would render the amendment meaningless. See Krear, 961 F.Supp.
at 1076-77 (noting that “the exception would swallow the rule if plaintiffs who cannot show that
they were criminally defrauded would, nevertheless, be able to bring a civil RICO action based on
alleged securities fraud”).

        Second, the plain language of the conviction exception mandates that a plaintiff seeking
to fit within the exception must have been a victim of the specific fraud for which the defendant
was convicted. 18 U.S.C. § 1964(c) provides:

        Any person injured in his business or property by reason of a [RICO] violation ...
        may sue therefor ... and shall recover threefold the damages he sustains and the cost




Active\93237600.v1-4/12/19
April 12, 2019
Page 3

        of the suit, including a reasonable attorney’s fee, except that no person may rely
        upon any conduct that would have been actionable as fraud in the purchase or sale
        of securities to establish a violation of section 1962. The exception contained in
        the preceding sentence does not apply to an action against any person that is
        criminally convicted in connection with the fraud.

18 U.S.C. § 1964(c) (emphasis added).

         The use of the word “the” preceding the word “fraud” evidences that the exception is not
to be construed broadly to apply to a “pattern or practice” of securities fraud, like Mr. Painter
suggests, but instead only applies to the specific securities fraud for which the specific defendant
was convicted. If Congress had intended for the conviction exception to apply broadly to plaintiffs
like Mr. Painter, then it would have used the word “a” instead of “the” when crafting the language
of the statute. The plain language of § 1964(c) also establishes that the conviction exception could
never be construed to cover Vyera because Vyera has not been criminally convicted of any fraud
– let alone the fraud alleged by Mr. Painter.

         Third, courts interpreting and applying the conviction exception have consistently held
that it should be interpreted and applied in accordance with Defendants’ narrow reading of the
statute. As set forth in Defendants’ initial letter, the court in Kaplan v. S.A.C. Capital Advisors,
L.P., 104 F. Supp. 3d 384, 391 (S.D.N.Y. 2015) (emphasis added), seemingly anticipated all of
Mr. Painter’s arguments and made abundantly clear that “RICO’s criminal conviction exception
is to be narrowly construed such that a defendant must have been criminally convicted of
securities fraud encompassing the specific plaintiffs filing suit and the specific fraudulent
conduct to which the defendant’s conviction relates.”

       Following Kaplan, two other courts in the Second Circuit have applied the conviction
exception narrowly. See McEssy v. Gray, No. 5:15-CV-1462, 2016 WL 10518458, at *9
(N.D.N.Y. Aug. 11, 2016) (holding that the conviction exception is to be construed narrowly);
Goldberg v. Gray, No. 5:15-CV-0538, 2016 WL 4099189, at *8 (N.D.N.Y. Aug. 2, 2016) (holding
same).

        In both McEssy and Goldberg, the courts only allowed the RICO claims to proceed under
the conviction exception against one individual defendant, Mr. Gray, who had previously been
criminally convicted of the same exact securities fraud that caused damages to the plaintiffs.
Notably, the courts dismissed the plaintiffs’ RICO claims against every other defendant
(individual and corporate) that had not been criminally convicted of the securities fraud at issue.

       Here, unlike in McEssy and Goldberg, Mr. Painter seeks to apply a broader reading of the
conviction exception and hold both Defendants accountable for a “pattern and practice” of




Active\93237600.v1-4/12/19
April 12, 2019
Page 4

securities fraud committed by Shkreli despite the fact that Shkreli was only convicted of securities
fraud concerning investors of MSMB Capital, MSMB Healthcare, and Retrophin. The securities
fraud at the center of Shkreli’s criminal conviction is entirely unrelated to Mr. Painter’s purported
claim. Mr. Painter was not a victim of that fraud.

       Under § 1964(c), Mr. Painter cannot invoke the conviction exception because: (1) neither
Shkreli nor Vyera were ever convicted of defrauding Mr. Painter, (2) Shkreli was not convicted in
connection with his role at Vyera, and (3) Vyera has never been criminally convicted of anything
and therefore obviously cannot be liable under an exception that permits actions against “any
person that is criminally convicted in connection with the fraud.”

       Accordingly, Defendants respectfully request that the Court dismiss Mr. Painter’s RICO
claim because it is barred by 18 U.S.C. § 1964(c).2

         We thank the Court for its time and attention to this matter.

                                                               Respectfully submitted,

                                                               FOX ROTHSCHILD LLP




                                                               ________________________
                                                               John A. Wait
                                                               Attorneys for Defendants




2
  Defendants also respectfully submit that, in the alternative, the Court should dismiss Mr. Painter’s RICO claim for
the additional reasons set forth in Defendants’ Letter Response to Mr. Painter’s Amended Complaint dated March 6,
2019 [D.E. 39].




Active\93237600.v1-4/12/19
